ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-098, concluding that KAREL L. ZARUBA of NAPLES, FLORIDA, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of one year, for violating RPC 5.6(b) (offering or making an agreement in which a restriction on the lawyer’s right to practice is part of the settlement of a controversy between private parties) and RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct; knowingly assisting or inducing another to do so, or doing so through the acts of another), and good cause appearing;
It is ORDERED that KAREL L. ZARUBA is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.